 1   Jeremy S. Golden (SBN 228007)
     Cory M. Teed (SBN 299780)
 2   Golden & Cardona-Loya, LLP
 3   3130 Bonita Road, Suite 200B
     Chula Vista, CA 91910
 4
     jeremy@goldencardona.com
 5   Phone: 619-476-0030; Fax: 775-898-5471
 6
     Attorney for Plaintiffs

 7
 8                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
 9
10
11   SCOTT FORBES, et al.                          ) Case No.: 2:18-cv-02731-MCE-DB
12                                                 )
                 Plaintiff,                        ) ORDER
13                                                 )
14   v.                                            )
                                                   )
15
     SERVIS ONE, INC. dba BSI FINANCIAL            )
16   SERVICES; et al.                              )
17
                                                   )
                  Defendants.                      )
18                                                 )
19                                                 )
20         Pursuant to the Stipulation of the Parties, good cause appearing and on the court’s own
21   motion, it is hereby ORDERED that the above-captioned action shall be submitted to the
22   Voluntary Dispute Resolution Program.
23         IT IS SO ORDERED.
24   Dated: April 29, 2019
25
26
27
28



                                                   1
                                                ORDER
